Exhibit 10.2

 

Amendment To Employment Agreement

 

This Amendment To Employment Agreement (“Amendment”) is made and entered into by
and among Robert K. Burgess (“Executive”), on the one hand, and Adobe Systems
Incorporated (the “Company”), the new parent company of Adobe Macromedia
Software LLC (formerly Macromedia, Inc.) (“Macromedia”), and Macromedia, on the
other hand.  Executive and Macromedia are parties to an Amended and Restated
Employment Agreement of January 19, 2005 (the “Agreement”).  The parties now
wish to amend the Agreement on the terms set forth herein.

 

1.             In recognition of the fact that Section 409A of the Internal
Revenue Code may prohibit the payment of certain benefits in connection with
Executive’s “separation from service” earlier than six (6) months following
Executive’s termination of employment, a new Section 10.7 designed to ensure the
Agreement complies with the requirements of Section 409A is added to the
Agreement to read in its entirety as follows:

 

“10.7  Compliance With Section 409A.  Notwithstanding any other provision of
this Agreement, any payments that may be subject to Internal Revenue Code
(“Code”) Section 409A and due Executive in connection with Executive’s
termination of employment shall be delayed until the earliest date necessary to
enable such payments to be made without incurring an excise tax under Code
Section 409A.”

 

2.             Except as modified by this Amendment, the Agreement shall remain
in full force and effect.

 

 

Dated: December 7, 2005

/s/ Robert K. Burgess

 

 

Robert K. Burgess

 

 

Dated: December 7, 2005

ADOBE SYSTEMS INCORPORATED

 

 

 

 

 

By:

/s/ Bruce R. Chizen

 

 

Name:  Bruce R. Chizen

 

Title:    Chief Executive Officer

 

 

 

 

Dated: December 7, 2005

ADOBE MACROMEDIA SOFTWARE LLC

 

 

 

 

 

By:

/s/ Karen O. Cottle

 

 

Name: Karen O. Cottle

 

Title:   Vice President and Secretary

 

--------------------------------------------------------------------------------